McGINLEY, Judge,
dissenting.
I respectfully dissent.
In Kovalchick Salvage v. Workmen’s Compensation Appeal Board (St. Clair), 102 Pa.Commonwealth Ct. 562, 519 A.2d 543 (1986) we held that where a referee was not presented with substantial evidence that the violation of the law caused the death, the employer did not meet the burden of establishing that the death was not compensable within the meaning of Section 301(a) of The Pennsylvania Workmen’s Compensation Act, Act of June 2, 1915, P.L. 736, as amended, 77 P.S. § 431. Id., 102 Pa.Commonwealth Ct. at *179566, 519 A.2d at 545. In the present controversy, in the absence of testimony regarding the effect of decedent’s blood alcohol content, the referee’s critical finding of causation is unsupported by substantial evidence. Accordingly, I would reverse.